In an action for separation in which judgment was rendered dismissing the complaint and declaring the marriage of appellant and respondent void and in which this court (1) modified the judgment by awarding appellant $100 a week alimony and (2) otherwise affirmed the judgment insofar as appealed from (Zeitlan v. Zeitlan, 31 A D 2d 955), plaintiff appeals from an order of the Supreme Court, Queens County, dated July 16, 1969, which awarded her $350 for a counsel fee and expenses upon the cross appeals to the Court of Appeals from said determination of this court. .Order modified, on the facts and in the exercise of discretion, by increasing the award to $1,000. As so modified, order affirmed, with $10 costs and disbursements to appellant. In our opinion, the award for a counsel fee and expenses is inadequate to the extent indicated herein. Brennan, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.